 Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.3 Page 1 of 10


 1   Joseph P. DiVincenzo, Cal. # 65649 (pro hac vice application forthcoming)
     Remer, DiVincenzo and Griffith, PC
2
     220 Newport Center Dr. #11-386
 3   Newport Beach, CA 92625
     (949) 759-0781
4
     j.divincenzo@rdgattorneys.com
 5
   Jessica A. Andrew Utah# 12433
 6 Lance Andrew, PC
   15 West South Temple, Suite 1650
 7 Salt Lake City, Utah 84101
   Phone: (801) 869-6800
 8 Fax: (801) 869-6801
   jandrew@lanceandrewlaw.com
 9
           Attorneys for Plaintiff Braydon Cancellieri

11
                                UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF UTAH
13

14 BRAYDON CANCELLIERI, an individual,                    CASE NO.       2:20-cv-00900-DAO
                                          ]
15                                        ]
                            Plaintiff,    ]               JUDGE
                                          ]               DEPT.
16   vs.                                  ]
                                          ]               COMPLAINT FOR DAMAGES;
17   GREATER PARK CITY COMPANY, A                         JURY DEMAND
                                          ]
     DELAWARE CORPORATION, GREATER        ]
18   PROPERTIES, INC., A DELAWARE         ]
     CORPORATION, PARK CITY MOUNTAIN ]                    Complaint Filed:
19   RESORT, POWDR, INC., PARK                            Trial Date:            None Set
                                          ]
     PROPERTIES, INC., POWDR              ]
20   DEVELOPMENT COMPANY, TALISKER        ]
     LAND HOLDINGS, LLC, A LIMITED        ]
21   LIABILITY COMPANY, TALISKER LAND     ]
     RESOLUTION, LLC, A LIMITED LIABILITY ]
22   COMPANY, FLERA, LLC, A LIMITED       ]
     LIABILITY COMPANY, TALISKER          ]
23   CANYONS LEASECO, LLC, A LIMITED      ]
     LIABILITY COMPANY, UNITED PARK       ]
24   CITY MINES COMPANY, A                ]
     CORPORATION, VAIL RESORTS, INC,
25   VAIL RESORTS MANAGEMENT              ]
     COMPANY, AND VR CPC HOLDINGS,
26   INC., A DELAWARE CORPORATION, AND ]
     DOES 1 THROUGH 20, INCLUSIVE,        ]
27
                                          ]
                            Defendants.   ]
28


     COMPLAINT FOR DAMAGES; JURY DEMAND
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.4 Page 2 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.5 Page 3 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.6 Page 4 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.7 Page 5 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.8 Page 6 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.9 Page 7 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.10 Page 8 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.11 Page 9 of 10
Case 2:20-cv-00900-DAO Document 2 Filed 12/22/20 PageID.12 Page 10 of 10


1 with reckless disregard for customer safety, Defendants acted intentionally, fraudulently and

 2 maliciously subjecting them to an assessment of punitive damages for their despicable conduct.
 3         49. DEMAND FOR JURY TRIAL. Plaintiff hereby demands a trial by jury on all

 4 issues so triable under FRCP Rule 38.
 5         WHEREFORE, Plaintiff prays as follows:
 6         1.      Judgment in favor of Plaintiff on each Cause of Action, and against the
 7 Defendants, and each of them;
 8         2.      For an award of compensatory damages in an amount according to proof, but in
 9                 excess of the jmisdictional minimum of $75,000;
10         3.      For an award of costs, prejudgment and post-judgment interest from the date of
11                 injury, or date of filing, or as otherwise authorized by law;
12         4.      For exemplary damages for the intentional concealment, and,

13         5.      For such other and further relief as the court deems proper.

14
15 Dated: December 21, 2020                         REMER, DiVINCENZO & GRIFFITH
                                                    A Professional Co oration
16
17
                                          By: ---:-:----:-:--::-:lr--:\"cct:=±:--:=-�=-----=---�=-----
18                                              JOSEP                    i      CENZO, pro hac vice
                                                Attorneys for Plaintiff Braydon Cancellieri
19
20                                                  LANCE ANDREW, P.C.
21
22                                        By: /s/ Jessica Andrew________
                                          ,......,..,..,..,,.,..,,-JESSICA
                                                                    ------   A. ANDREW
23                                                                 Attorneys for Plaintiff Braydon Cancellieri

24
25
26
27
28


     COMPLAINT FOR DAMAGES; JURY DEMAND                   10
